MARKS, J.
This is a motion to dismiss an appeal from a judgment entered on December 13, 1940.
There is nothing on file here except the moving papers which include a certificate of the county clerk of Orange County. It appears that a motion for new trial was denied on January 21, 1941. Notice of denial of the motion was served on January 22, 1941, and filed on January 23, 1941. A motion to terminate proceedings for the preparation of a record on appeal was granted by the trial judge on March 28, 1941. Under these facts the motion to dismiss must be granted. (Wright v. Wright, 43 Cal. App. (2d) 46 [110 Pac. (2d) 88].)
The appeal is dismissed.
Barnard, P. J., and Griffin, J., concurred.